DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s filing on 06/29/2020.
Priority
3. 	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CHINA on DECEMBER 29, 2018. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2018/125484 application as required by 37 CFR 1.55.
EXAMINER'S AMENDMENT
4. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with PAUL PARINS on 03/02/2022.
The application has been amended as follows: 
Regarding claim 4, please amend on line 1 as “4. The system according to claim 3, wherein the multi-modes judgement module”.
Regarding claim 6, please amend 
on lines 1-4 as, “6. The system according to claim 4, wherein the load judgement module comprising: a comparator COMP5 having a positive terminal coupled to the first output terminal of the waveform real-time analysis module outputting the signal Vo_sample, a negative terminal obtaining”, and 
on line 11 as, “and Comp_Vref, and calculate a slope Kdown of the output voltage according to”.
claim 8, please amend
 on lines 7-8 as, “receive the control voltage compensation Vpi, the signal State_steady and Ts_judge, and calculate and output a cycle signal Ts of the primary-side switching transistor;”,
On line 11 as, “receive the signal Ts and a primary-side peak current Ipeak and outputs a signal duty which”,
On line 14 as, “and output the signal duty which is a primary-side switching transistor dynamic duty”, and 
On line 17 as, “receive the signals State_steady and Vo_sample and output a signal Duty_SR_steady”.
Regarding claim 11, please amend  
On line 15 as, “mode_dynamic, wherein the value of the signal mode_dynamic is equal to 1 if”, and
On line 39 as, “primary-side switching transistor in the steady-state mode by taking the Ts_judge as”.
Regarding claim 13, please amend line 10-11 as, “being coupled to a negative terminal of the comparator COMP1 and outputting a signal Vsample; and”.
Regarding claim 14, please amend on line 1 as, “14. The flyback switching power supply according to claim 13,”.
Regarding claim 16, please amend
On line 1-4 as, “16. The flyback switching power supply according to claim 14, wherein the load point judgement module comprising: a comparator COMP5 having a positive terminal coupled to the first output terminal of the waveform real-time analysis module outputting the signal Vo_sample, a negative terminal obtaining”, 
On line 7 as, “a parameter calculation module configured to receive the signals”, and 
On line 11 as, “and Comp_Vref, and calculate a slope Kdown of the output voltage according to”.
Regarding claim 18, please amend line 6 as, “obtaining a current load point according to the slope signal Kdown;”.
Allowable Subject Matter
5. 	Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
claim 1, a search of prior art(s) failed to teach “a multi-modes judgment module configured to receive the signal Vo_sample output by the sampling module and outputs a mode judgment signal mode dynamic, wherein the value of the signal mode dynamic is equal to 1 if the signal Vo_sample is greater or equal to a predetermined upper limit of output voltage Vomax, and the value of the signal mode dynamic is equal to 0 if the signal Vo_sample is smaller than the upper limit Vomax;a dynamic control module configured to receive the signal mode dynamic and output a duty cycle control signal Duty_SR_ dynamic of the secondary-side synchronous rectification transistor when the signal mode dynamic is equal to 1;
a load point judgment module configured to receive the signal Vo_sample output by the sampling module and the signal mode_dynamic, and output a state judgment signal state_judge and a switching cycle Ts_judgewhen the signal Vo_sample drops to the rated output voltage Vo_REF, the multi-modes judgment module being configured to output a value of a state signal state corresponding to a steady-state mode upon receipt of the signal state_judge; a digital PID module configuredto receive the signals state and err and select a PID compensation algorithm according to the signal state, and calculate and output a control voltage compensation Vpi according to the signal err and predetermined PI parameters Kp and Ki, the multi-modes judgment module adjusting the value of state according to the control voltage compensation Vpi’, and a PWM drive module configured to turn off the primary-side switching transistor and switch the secondary-side synchronous rectification transistor with a fixed cycle TS_HTL, and a fixed duty cycle DHTL, upon receipt of the signal Duty_SR_ dynamic, the PWM drive module controlling the switching of the primary-side switching transistor in the steady-state mode by taking Ts_judge as a value of a first cycle when receiving the signal Ts_judge, the PWM drive module calculating a duty cycle of the secondary-side synchronous rectification transistor according to the signal Vo_sample to perform switching of the secondary-side synchronous rectification transistor with a same cycle as in the primary-side switching transistor, the PWM drive module performing controlling of the primary-side switching transistor by means of a peak current control method based on the signal state and the control voltage compensation Vpi after the first cycle”.
Claims 2-10 are depending from claim 1.
Regarding claim 11, a search of prior art(s) failed to teach “a multi-modes judgment module configured to receive the signal Vo_sample output by the sampling module and outputs a mode judgment signal mode_ dynamic, wherein the value mode_dynamic is equal to 1 if the signal Vo_sample is greater or equal to a predetermined upper limit of output voltage Vomax, and the value of the signal mode_dynamic is equal to 0 if the signal Vo_sample is smaller than the upper limit Vomax; a dynamic control module configured to receive the signal mode dynamic and output a duty cycle control signal Duty_SR_ dynamic of the secondary-side synchronous rectification transistor when the signal mode_dynamic is equal to 1; a load point judgment module configured to receive the signal Vo_sample output by the sampling module and the signal mode dynamic, and output a state judgment signal state_judge and a switching cycle Ts_judge when the signal Vo_sample drops to the rated output voltage Vo_REF, the multi-modes judgment module being configured to output a value of a state signal state corresponding to a steady-state mode upon receipt of the signal state_judge; a digital PID module configured to receive signals state and err and select a PID compensation algorithm according to the signal state, and calculate and output a control voltage compensation Vpi according to the signal err and a predetermined PI parameters Kp and Ki, the multi-modes judgment module adjusting the value of state according to the control voltage compensation Vpi’, and a PWM drive module configured to turn off the primary-side switching transistor and switch the secondary-side synchronous rectification transistor with a fixed cycle Ts_HTL, and a fixed duty cycle DHTL,upon receipt of the signal Duty_SR_ dynamic, the PWM drive module controlling the switching of the primary-side switching transistor in the steady-state mode by taking Ts_judge as a value of a first cycle when receiving the signal Ts_judge, the PWM drive module calculating a duty cycle of the secondary-side synchronous rectification transistor according to the signal Vo_sample to perform switching of the secondary-side synchronous rectification transistor with a same cycle as in the primary-side switching transistor, the PWM drive module performing controlling of the primary-side switching transistor by means of a peak current control method based on the signal state and the control voltage compensation Vpi after the first cycle”.
Claims 12-16 are depending from claim 11.
Regarding claim 17, a search of prior art(s) failed to teach “turning off a primary-side switching transistor and switching a secondary-side synchronous rectification transistor with a fixed cycle Ts_HTL and a fixed duty cycle DHTL by a PWM drive module in a dynamic mode when Vo__sample greater than or equal to Vomax, the system stepping out the dynamic mode and entering a steady-state mode when the signal Vo_sample drops to Vo_REF; and obtaining a control Vpi by a digital PID module by means of a PID compensation algorithm according to the signal err and predetermined PI parameters Kp and Ki in the steady-state mode, the PWM drive module calculating the cycle of the primary-side switching transistor according to the control voltage compensation Vpi and calculating the duty cycle of the secondary-side synchronous rectification transistor according to the signal Vo_sample by means of a peak current control method so as to perform switching of the primary-side switching transistor and the secondary-side synchronous rectification transistor with same cycles”.  
Claims 19-20 are depending from claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached M-TH 9am-4pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        2/24/2022




/THIENVU V TRAN/Supervisory Patent Examiner, Art Unit 2839